Citation Nr: 0516228	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  93-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Public Advocate for Veterans 
Affairs, Puerto Rico


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active duty from June 1968 to October 1969.  
He appears to have had prior active duty for training which 
has not been verified.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision, in 
which the San Juan, Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
denied a claim for service connection for PTSD.  The Board 
remanded this case in April 1995 and December 2000 for 
further development and adjudication.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran does not manifest PTSD, and his variously diagnosed 
psychiatric disorders were manifested many years after 
service and are not related to event(s) in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 
2002); 38 C.F.R.  §§3.159(a), 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  In initially, the Board 
notes that it has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
service medical records; service personnel records; all 
available VA inpatient and outpatient clinic records since 
1985; VA examination reports dated October 1991, May 1998, 
and March 1999 with addendum in June 1999; medical 
statements and records from Hospital De Damas and Drs. 
Elizabeth Carcache, Haydee Costas Lozado, Miguel A. Santos 
Feliciano, and Luis A. Toro; medical and legal documents in 
the possession of the Social Security Administration (SSA) 
and the Electrical Energy Authority (EEA) of Puerto Rico; 
and argument and statements provided by the veteran and his 
spouse.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122 (2000).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
on the dispositive issues of the claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Specified diseases 
listed as chronic in nature, such as a psychosis, may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1133 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The claimant bears the burden to 
present and support a claim of benefits.  38 U.S.C.A. § 
5107(a) (West 2002).  In evaluating service connection 
claims, the Board shall consider all information and lay and 
medical evidence of record.  When there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, the Board 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran had active duty from June 1968 to October 1969.  
On February 12, 1968, he presented to the infirmary due to 
"[h]eadache continues supposedly present all the time - Pt 
said it hurt so bad that he cried all night .."  The 
examination report indicated "Pt appears lethargic - he is 
difficult to communicate with but there is a cultural gap."  
Following examination, he was given impressions of 
depression, headaches and upper respiratory infection (URI) 
treated with Cafergot and Ornade.  He was also released to 
duty.  A periodic examination conducted in July 1968 
reflected no history of psychiatric symptoms with a 
"NORMAL" "PSYCHIATRIC" evaluation provided.  On his 
separation examination in October 1969, he denied symptoms 
of "FREQUENT TROUBLE SLEEPING," FREQUENT OR TERRIFYING 
NIGHTMARES," "DEPRESSION OR EXCESSIVE WORRY," "LOSS OF 
MEMORY OR AMNESIA," and "NERVOUS TROUBLE OF ANY SORT."  
With respect to the last factor, the Board notes that the 
veteran crossed out a positive response.  His mental status 
examination indicated a "NORMAL" "PSYCHIATRIC" 
evaluation.

The veteran's service personnel records reflect a tour of 
duty in the Republic of Vietnam (USARPAC - Vietnam) from May 
28, 1969 to July 8, 1969.  At that time, he was assigned as 
a "Rifleman" with "CoA2dBn299thInfBde."  From there, he 
was transferred to Korea (USARPAC - Korea) until December 4, 
1969.  He then returned back to the Continental United 
States (CONUS).  He was awarded the National Defense Service 
Medal (NDSM), the Vietnam Service Medal (VSM), and the Armed 
Forces Expeditionary Medal (AFEM - Korea).

Post-service, the first available medical record consists of 
clinic records from Hospital De Damas and VA in 1985 
reflecting no treatment for psychiatric symptoms.  On 
December 12, 1989, he presented to a VA clinic with 
complaint of anxiousness, depression, and sleeping 
difficulty with decreased appetite, weight and concentration 
for "the last 3 weeks."  He also had perceived auditory and 
visual hallucinations since the last "two months."  He had 
been taken Ativan twice per day as "ordered by a friend."  
He was given an initial impression of "[a]nxiety, 
[d]epression, anhedonia, ? appetite, difficulty sleeping."  
Later that month, he reported "that since he left Vietnam he 
has felt nervous."  

Thereafter, the veteran's VA clinic records reveal that he 
underwent psychotherapy treatment and was placed on various 
psychotropic medications.  On January 12, 1990, he reported 
having hallucinations involving tanks and Vietnam soldiers.  
At that time, the examiner noted that the veteran claimed 
anxiousness, but appeared euthymic with a superficial 
effect.  It was noted that his symptoms were vague in nature 
though anxiety was present.  On June 22, 1990, he related to 
an examiner that he was not in combat.  He was in bunkers 
where he saw soldiers blown to pieces and, on one instance, 
gave an order to kill others.  He was given diagnoses of 
major depression and PTSD.  However, VA psychiatric 
examination in October 1991, based upon review of the claims 
folder, found no gross psychiatric disorder for an Axis I 
determination.  Depressive and hysterical features were 
present.

The veteran was hospitalized at VA in February 1992 due to 
symptoms of irritability, anxiousness, depression, inability 
to sleep, and harm ideas against his wife and infant child.  
He had been living traumatic war events in Vietnam with 
episodes of disorientation and forgetfulness which began 
"soon after he returned to Civilian life, having spent five 
months in Vietnam."  He underwent treatment according to a 
master individualized treatment, and discharged after 30 
days of inpatient treatment with diagnoses of major 
depression with Psychotic features, rule out (R/O) PTSD.

A June 16, 1992, evaluation by Dr. Lozada recorded the 
veteran's history of working for the EEA for the past five 
years as a solderer.  The examination report noted "[t]he 
company reports that this employee began with a frame of 
mental symptoms about three years ago when he was left by 
his wife."  The veteran himself "denies a history of 
precipitating factors.  The employee also denies previous 
history of mental illness, either in him or his family."  He 
indicated that "he never served on the battlefield."  His 
description of perceptual disturbances was deemed "not very 
trustworthy."  Following mental status examination, the 
veteran was given the following diagnosis:

Axis I:	1.  R/O nonspecified depressive 
disorder.
	2.  R/O post traumatic stress disorder - 
from previous medical history; it is not 
evident in this evaluation.
Axis II:	Deferred, to be determined more exactly 
in the future since his personal history 
suggests the existence of maladaptive 
patterns in his personality.

Dr. Lozada also provided the following comments:

1.  We are faced with the situation of an employee 
with only five years of work for the referring 
company and who, for the past three years, has 
been presenting evidence of the presence of mental 
symptoms of the affective type.  These symptoms 
are reported by the company as they were 
precipitated by marital problems but the employee 
alleges that they are of a spontaneous nature and 
are chronic.
2.  The information that the employee presents us 
is fragmented and not very trustworthy, which 
makes it difficult to be able to arrive at a 
definitive diagnosis.  It is evident that his 
condition is of an affective character and as such 
is diagnosed as major depression in the VA 
Hospital.  The diagnosis of post traumatic stress 
disorder is not possible to corroborate since the 
employee denies a history of external traumatic 
events.
3.  We think that, given his past and present 
history of personal circumstances, a possible 
diagnosis at the level of axis II should be 
explored further since its existence might be 
impeding the recovery of the employee from a 
condition that is apt to be transitory ...

A July 1992 SSA examination conducted by Dr. Miguel Santos 
recorded the veteran's past history of being a "veteran of 
the war in Vietnam and possible agent orange had an affect 
on him."  His mental status examination resulted in 
diagnoses of 1) paranoid schizophrenia 2) depression and 3) 
mental illness due to exposure to agent orange in Vietnam.

Thereafter, an August 1992 VA clinic record included a 
clinician findings of "PTSD features but no complete 
clinical picture."  

An August 1992 evaluation by Dr. Toro noted that the veteran 
did not cooperate very well during interview answering most 
questions in monosyllable and most responses as "I don't 
know" or "I don't remember," to include his last name.  
His mental status examination resulted in a diagnosis of 
major depression.

An October 1992 evaluation by Dr. Lozada, in conjunction 
with the veteran's application for worker compensation 
benefits, noted that the veteran was poorly cooperating with 
his mental status interview.   He answered questions mostly 
limited to "I do not know" or denying having been married.  
His wife described an extremely severe frame of the 
patient's condition "in a calm manner without showing 
anguish about it."  Dr. Lozada noted as follows:

"The employees physical appearance does not 
present deterioration with the previous time.  
This is extremely questionable in a person who 
alleges having so severe degree of mental 
disability.  Nor does the work diagnosis 
completely explain the severity of the mental 
frame.  With the information that we have, we can 
not discount totally the existence of a voluntary 
component in the expression of the alleged mental 
disability.  It is evidence from the notes from 
the Mental Hygiene Clinic of the VA Hospital that 
there [the veteran] provides more information 
than he offers to this interviewer.

Dr. Lozada offered diagnoses of non-specific depressive 
disorder and R/O PTSD with the following comment:

We have before us the situation of an employee in 
full productive age who presents a frame of severe 
depression that does not go away with the adequate 
use of medicines and psychotherapy.  There are 
incongruences between the clinical frame expected 
and the one presented by the employee, making us 
have to consider that the employee is magnifying 
the severity of his symptoms.

From July to October 1993, the veteran received inpatient 
treatment at the Montrose, New York VA Medical Center to 
participate in the PTSD program.  At that time, he reported 
"31/2 months" of combat service in Vietnam from where he was 
transferred to Okinawa, Japan for psychiatric 
hospitalization.  He was discharged with diagnoses of major 
depression with psychotic features and suicidal attempts, 
and PTSD.

A December 1996 opinion from Dr. Santos Feliciano offered 
diagnoses of paranoid schizophrenia, depression, mental 
illness secondary to exposure to Agent Orange in Vietnam, 
and posttraumatic stress disorders.

The veteran attended VA PTSD examination in May 1998 with 
benefit of review of his claims folder.  The examination 
report states as follows:

Review of Medical Record: The case of 53 years old 
veteran is referred by Adjudication Office for the 
present examination following a VBA Remand.  Both, 
the veteran's claims folder and his medical record 
were reviewed.  The veteran came to our office 
accompanied by his wife, but he was interviewed 
alone.  When we started the interview with this 
veteran it was quite evident from the very 
beginning that he was not going to cooperate.  He 
entered our office walking slowly and at all times 
he avoided looking at the examiner.  The veteran 
elected to remain silent and biting his 
fingernails and when we questioned him about his 
condition his answer was "I don't know anything 
about that."  When he was asked about his 
treatment, he again answered "I don't know 
anything about that."  He gave the same response 
when we questioned him as to medications or 
treatment that he has received before.  We then 
questioned him if he knew the purpose of the 
present interview and he only moved his head from 
side to side gesturing no.  We asked him again if 
his wife had told him what he was coming here for 
and what the purpose of this interview was and 
again he responded negatively.  When we examined 
the records of this veteran and the interviews 
that he has undergone before it was quite evident 
to this examiner that his behavior today during 
interview was voluntary.  This veteran has been 
described as being able to give information; he 
has been described depressed but well oriented and 
able to describe his symptoms, which was not the 
case today.  He has been seen twice at the PCT 
program and in none of these occasions he has been 
found to have a PostTraumatic Stress Disorder.  
The last time that he was seen by Dr. [V.] at the 
PCT program was in 1992 and her opinion was that 
the veteran's condition was a work related problem 
and she referred the veteran's wife to seek 
examination and compensation from the State 
Insurance Fund.  Because of this veteran's 
attitude and behavior the interview could not be 
completed and the case is therefore returned to 
Adjudication Office with a deferred diagnosis.  If 
this veteran is to be sent for another examination 
please specify that he be examined by a different 
physician.

In August 1998, the veteran requested another VA examination 
stating "I was unable to reply to the Doctor's questions 
because I had a mental block that day.

The veteran underwent VA PTSD examination in March 1999 with 
benefit of review of the claims folder.  He was unable to 
remember how long he served in Vietnam, and claimed problems 
with his feet and back due to being given boots that were 
too tight in service.  He used to see tanks while driving, 
and became nervous in crowds.  Following mental status 
examination, the veteran was given an Axis I diagnosis of 
dysthymia and an Axis II determination of dependent and 
borderline personality traits.  The examiner also offered 
the following opinion:

Based on the veteran's history, records and 
current evaluation we considered that he does not 
fulfills the diagnostic criteria for Post 
traumatic stress disorder.  There is no evidence 
of any stressors as to warrant this diagnosis.

In August 2004, Dr. Carache offered the following statement 
in support of the veteran's claim:

"I hereby certify that [the veteran] of 58 years 
of age, resident of S.G., has suffered from Post 
Traumatic Stress Disorder (PTSD) from 1968 up to 
the present."

The preponderance of the evidence establishes that the 
veteran does not manifest PTSD, and his variously diagnosed 
psychiatric disorders were manifested many years after 
service and are not related to event(s) in service.  His 
service medical records document one impression of 
depression noted in service, in February 1968, while being 
treated for recurrent headaches.  Thereafter, his service 
medical records are absent any indication of psychiatric 
symptoms with his specific denial of psychiatric symptoms on 
his discharge examination in October 1969.  At that time, he 
was given a "NORMAL" evaluation of his psychiatric status.  
The record next reflects the veteran's treatment for 
psychiatric symptoms in 1989 which is approximately 20 years 
following his discharge from service.  His psychiatric 
symptoms have been variously diagnosed as a manifestation of 
PTSD, major depression, dysthymia, non-specified depressive 
disorder, and/or paranoid schizophrenia.  

The most persuasive evidence of record establishes that the 
veteran does not manifest PTSD.  Evidence supportive of such 
a diagnosis includes impressions of PTSD in a VA clinic 
setting, statements from Drs. Feliciano and Carache, and VA 
inpatient treatment records from July to October 1993.  The 
VA clinic records include the veteran's history of service 
"five months" in Vietnam with combat exposure.  He claimed 
nervousness since service, and episodes of disorientation 
and forgetfulness soon after his discharge.  Dr. Feliciano 
provides a diagnosis of PTSD in a cursory examination report 
merely noting that the veteran served in Vietnam wherein 
Agent Orange possibly had an effect on him.  Dr. Carcache 
also provides a cursory opinion, written on a prescription 
pad, certifying that the veteran has had PTSD since 1968.  
The VA inpatient treatment record offered a diagnosis based 
upon "31/2 months" of combat service in Vietnam from where he 
was transferred to Okinawa, Japan for psychiatric 
hospitalization. 

The known and reliable evidence of record shows that the 
veteran served in Vietnam from May 28, 1969 to July 8, 1969 
receiving no medals or awards indicative of combat exposure, 
and he denied psychiatric complaints upon his discharge.  He 
was not hospitalized for psychiatric symptoms in Japan as 
established by service personnel and medical records.  His 
clinic records from Dr. Lozado include a denial of mental 
illness prior to 1989.  His employer, EEA, indicated no 
awareness of a mental disorder until 1989.  Furthermore, 
both VA and private physicians have noted the 
untrustworthiness and/or voluntary behavior on the part of 
the veteran in reporting his psychiatric symptoms.

VA examination reports dated October 1991, May 1998 and 
March 1999 had benefit of review of this conflicting 
evidence and information.  These opinions, which were based 
upon review of the entire record available at the time of 
examination, concluded that the veteran does not manifest 
PTSD.  On this record, the Board places more persuasive 
weight on the examination findings and conclusions that are 
based upon an accurate factual basis rather than a lay 
history that is shown to be unreliable and factually 
incorrect.  Cf. Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (physician's opinion based upon a based upon an 
inaccurate factual premise has no probative value).  The VA 
examination reports reflect an understanding of the 
veteran's documented history of medical treatment and 
reflect a greater scope of review of the available 
information than the cursory statements rendered by Drs. 
Feliciano and Dr. Carcache.

The Board also finds that the preponderance of the evidence 
establishes that the veteran's other diagnosed psychiatric 
disorders were manifested many years after service and are 
not related to event(s) in service.  The veteran had one 
instance of depression noted in February 1968 which was 
acute and transitory in nature as established by his July 
1968 periodic examination and his October 1969 separation 
examination.  There is no competent evidence of treatment 
for psychosis within one year from the veteran's separation 
from service.  There is also no competent evidence that any 
currently diagnosed psychiatric disorder is related to 
event(s) in service.  In so concluding, the Board notes an 
examination report by Dr. Santos wherein he reports the 
"possible' exposure of Agent Orange upon the veteran's 
mental illness which is reiterated by Dr. Feliciano.  Both 
of these assessments are based upon one examination of the 
veteran without any supporting rationale and/or clinical 
findings to support such a speculative assessment as to 
render the evidence void of any probative value.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993).

The Board has also given close consideration to the lay 
description of symptoms provided by the veteran and his 
spouse.  The Board observes that the veteran is shown to be 
an unreliable historian as noted on numerous occasions in 
the examination reports and clinic records of file.  His 
assertions of continuity of symptomatology since service 
conflict with his denial of psychiatric complaints upon his 
discharge, and reports to Dr. Lozada and EEA.  His assertion 
of a psychiatric hospitalization in Okinawa, Japan conflict 
with his service medical and personnel records.  His claim 
of treatment at the POPC VA Hospital since his discharge 
from service in 1968 conflicts with the history that such 
facility did not exist until many years thereafter.  The 
veteran's allegations are not deemed credible when closely 
examined upon the documentary evidence of record.  In any 
event, the veteran and his spouse cannot be competent to 
provide the necessary diagnosis and nexus opinion in this 
case.  38 C.F.R. § 3.159(a) (2004).

In so holding, the Board notes that the veteran filed his 
claim in 1990.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 
(West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

On review of the record, the Board finds that the VCAA 
notice requirements have been satisfied.  With regard to 
element (1), (2) and (3), above, the Board notes that letter 
sent to the veteran in February 2003 informed him of the 
relative duties on the part of himself and VA in developing 
his claim.  As early as February 21, 1992, he was informed 
of the following:

Concerning your claim for service connected 
disability, the evidence does not show 
posttraumatic stress disorder and hearing loss.  
You may submit evidence at any time showing the 
disability exists and was incurred in or 
aggravated by service or was treated within one 
year after service.

The evidence failed to reveal any treatment or 
complaint related to a psychiatric condition or a 
hearing loss in service.  There is no diagnosis or 
evidence of a Stressor deriving from his service 
in Korea or Vietnam.  There is also no diagnosis 
of a Posttraumatic Stress Disorder.

Additionally, RO letters dated December 1990, May 8, 1995, 
January 24, 1996, October 7, 1996, July 29, 2003, and 
November 6, 2003 have variously advised the veteran of the 
types of evidence and/or information deemed necessary to 
substantiate his claim as well as the relative duties upon 
himself and VA in obtaining such evidence.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC's 
(SSOC), he was provided with specific information as to why 
his particular claim was being denied, and of the evidence 
that was lacking.  Furthermore, the Board's remand 
directives also focused the veteran's attention to the 
dispositive issue on appeal.

Finally, with respect to element (4), the Board notes that 
the February 2003 letter contained a specific request that 
the veteran to either submit the requested evidence and/or 
"tell us about any additional information or evidence that 
you want us to try to get for you."  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) 
by way of SSOC's dated August 2003 and July 2004.

The Board is mindful that, in concluding that the VCAA 
notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the appellant.  However, at bottom, what 
the VCAA seeks to achieve is to give the appellant notice of 
the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  There is no indication that the 
post-adjudicatory VCAA notice to the claimant prevented him 
from providing evidence necessary to substantiate his claim, 
and there is no indication of record that the post-
adjudicatory notice has affected the essential fairness of 
the adjudication of this claim.  Additionally, the veteran 
has not pleaded with any specificity that a notice 
deficiency exists in this case.  Based upon the above, the 
Board finds that the content and timing requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

The Board also finds that the duty to assist provisions of 
38 U.S.C.A. § 5103A have also been satisfied.  The RO has 
obtained service medical records, service personnel records, 
medical and legal documents pertaining to an SSA 
application, and all private medical records for which the 
veteran identified and authorized VA to obtain on his 
behalf, and all available VA clinic records.  With respect 
to VA clinic records, the Board notes that the veteran's 
allegations of VA clinic treatment at the POPC VA Hospital 
since his discharge from service in 1968 has been 
investigated by the RO.  In August 2003, the RO received all 
available clinic records and was informed: "This is All we 
have, Remember POPC started 10/1988."  With respect to the 
claimed in-service hospitalization in Japan, the Board notes 
that the veteran's personnel records document that he did 
not transfer to Japan on any occasion during service.  
Additionally, VA has obtained medical opinion as necessary 
to substantiate the claim.  These examination reports, dated 
October 1991, May 1998 and March 1999 were based upon review 
of the claims folder.  Absent a diagnosis of PTSD and/or 
competent opinion of a current psychiatric disorder related 
to stressors in service, VA has no duty to corroborate the 
claimed stressors when such a fact is not a dispositive 
issue in the case.  See generally Irby v. Brown, 6 Vet. App. 
132 (1994).

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further 
developing a claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, it is evident that there is 
no reasonable possibility that any further assistance would 
aid the veteran in substantiating his claims, the VCAA does 
not require further assistance.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no 


reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA has complied with its duties under the VCAA.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


